Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on March 22, 2021.  Claims 1-4, 6-13, and 15-21 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-4, 6-13, and 15-21 are allowed.

Reasons for allowance
As per independent claims, the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Malov et al., (US 2014/0058794), and Hamedi (US 2016/0078471).
	Malov provides order planning and optimization are disclosed.  A first data is received, where the first data represents historical shipment data of an item from a distributor to a location.  The received first data is processed and a model for at least one shipping pattern of the item from the distributor to the location is determined based on the processed received first data.  A forecast for a future shipping demand of the item by the location is generated based on the determined model.  At least one shipping pattern of the item from the distributor to the location is optimized based on the generated forecast.


	However, the combination of Malov and Hamedi fails to teach or suggest the limitations of Applicant’s independent claims which recite retrieving, by a server, historical data of at least one test user, a first set of answers provided by the test user to a set of psychometric questions, and a first set of images that is of interest to the test user; analyzing, by the server, the first set of answers to derive one or more psychometric features of the test user; converting, by the server using an image processor, each of the first set of images to a defined resolution format; extracting from each of the converted first set of images, by the server, a first set of feature values for a set of image features, wherein the set of image features is independent of one or more objects associated with each of the converted first set of images and includes at least a color distribution, and wherein a first subset of the first set of feature values indicates the color distribution for a first set of colors present in each of the first set of images; generating, by the server, one or more predictor models based on an association between the historical data of the test user, the one or more psychometric features of the test user, and the set of image features, wherein the association between the one or more psychometric features of the test user and 



As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Some of the prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pradeep et al., (US 2009/0327068): Discusses stimulus targeting using neuro-physiological and neuro-behavioral data.  Subjects are exposed to stimulus material such as marketing and entertainment materials and data is collected using mechanisms such as Electroencephalography (EEG), Galvanic Skin Response (GSR), Electrocardiograms (EKG), Electrooculography (EOG), eye tracking, and facial emotion encoding.  Neuro-physiological and neuro-behavioral data collected is analyzed to select targeted stimulus materials.  The targeted stimulus materials are provided to particular subjects for a variety of purposes.
Forbes (US 2011/0020778): Illustrates assessing a pre-cognitive emotional response from a test subject, using responses obtained during the first moments of brain activity after presentation of a stimulus, includes exposing the test subject to a visual stimulus for between approximately 500 milliseconds and approximately 1 second, and receiving an input from the subject while the subject is exposed to the visual stimulus or within approximately 300 milliseconds after the subject is first exposed to the stimulus.  The method further includes storing, in response to receiving the input, a user response that identifies one of a plurality of emotional reactions that is associated with the visual stimulus.  Each of the exposing, receiving, and storing acts is repeated for a plurality of visual stimuli.  The method further includes determining, based on each of the stored user responses, one or more dominant emotional characteristics of the subject.
Cap, I. (1995). A study of the usefulness and effectiveness of a self-instructional print module on multicultural behaviour change in apprentices in Manitoba (Order No. 9525912). Available from ProQuest Dissertations and Theses Professional (Year: 1995): This study assessed the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683